Citation Nr: 1201047	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-39 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction in evaluation from 20 to 10 percent for service-connected lumbosacral strain, effective from May 1, 2009, was proper.

2.  Entitlement to a rating greater than 20 percent for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claim on appeal stems from a June 2008 communication from the Veteran construed by the RO as a request for a rating greater than 20 percent for lumbosacral strain.  This application was followed by the February 2009 rating reduction by the RO, which the Veteran appealed to the Board.  The Board has rephrased the issue certified for appeal as two separate issues - one involving the propriety of the rating reduction and the other involving the original increased rating claim filed by the Veteran.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain is not shown to have improved since the assignment of a 20 percent rating in June 2007.

2.  The Veteran's service-connected lumbosacral strain is not shown to result in forward flexion limited to 30 degrees or less even when considering functional impairment on use; there is no ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for reducing the Veteran's evaluation from 20 to 10 percent for service-connected lumbosacral strain, effective from May 1, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for a rating greater than 20 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.16, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is service-connected for lumbosacral strain which was established by a June 2007 RO rating decision.  At that time, the RO assigned an initial 20 percent evaluation under DC 5237 effective the day following service separation.

A June 2008 discussion between the Veteran and the RO was construed as an informal claim for an increased rating.  See VA Form 119 dated June 2008.  Following VA examination in August 2008 and observance of the due process provisions of 38 C.F.R. § 3.105(e), the RO issued a rating decision in February 2009 which reduced the disability rating for lumbosacral strain from 20 percent to a noncompensable level effective May 1, 2009.  The Veteran has appealed this determination.  In July 2009, the RO restored a 10 percent evaluation effective May 1, 2009.

Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.") 

Nonetheless, as the RO's actions originated by the Veteran's application for an increased rating, the Board also finds that the issue of entitlement to the highest possible rating is also before the Board.  See generally AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  The RO last adjudicated this claim as an increased rating claim in the September 2011 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that no prejudice accrues to the Veteran in deciding both issues at this time.

The Board also observes that, in implementing the rating reduction, the RO did apply the due process provisions of 38 C.F.R. § 3.105(e).  As the decision below is fully favorable to the Veteran on the rating reduction issue, the Board need not further analyze whether the RO has fully complied with 38 C.F.R. § 3.105(e).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  Under these criteria, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

VA also has criteria for rating intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243. 

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a).

The Veteran's disability rating had been in effect for less than 5 years.  In such a situation, reexaminations disclosing improvement, physical or mental, will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record.  See 38 C.F.R. § 4.13.

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  See also, Peyton, 1 Vet. App. at 286.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  However, post-reduction evidence may not be used to justify an improper reduction. 

With respect to an increased rating claim, the claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Factual summary

Historically, the Veteran began receiving inservice treatment for chronic low back pain in 2002.  He generally described low back pain with stiffness triggered by activities such as running or extended sitting.  He was variously diagnosed with mechanical back pain, lumbar strain, muscular back pain, low back pain and lumbago.  An x-ray examination in June 2002 was interpreted as showing questionable scoliosis.

On his initial VA Compensation and Pension (C&P) examination in October 2006, the Veteran described a history of low back pain of 6/10 severity which occurred 4 times per day and lasted an hour in duration.  He further described symptoms of stiffness, weakness and having a need to stand and stretch.  His pain could be elicited by physical activity as well as prolonged standing or sitting.  He obtained some relief of symptoms with Motrin, Naproxen, Robaxin, sitting, standing and stretching.  He could function at times of pain without medication, but could not sit or stand for long periods or handle physical activity.  His current treatment involved physical therapy.  The Veteran denied periods of incapacitation.  He had been employed for three months in an occupation involving real estate management.

On examination, the Veteran was described as well-developed.  His posture and gait were within normal limits.  Inspection of the spine revealed normal head position.  There was symmetry in appearance and motion with normal spinal curvatures.  The thoracolumbar spine demonstrated muscle spasm and lumbosacral (LS) tenderness.  There was no evidence of radiating pain on movement or ankylosis.  Straight leg raising test was negative bilaterally.  On range of motion testing, there was 80 degrees of forward flexion, 20 degrees of extension, 25 degrees of lateral flexion bilaterally and 30 degrees of rotation bilaterally.  Pain occurred at the end range of motion.  The examiner opined that the joint function of the spine was additionally limited by pain, fatigue, weakness, lack of coordination and pain with repetitive use.  This impairment, however, did not result in any additional motion loss.  There were no signs of IVDS with chronic nerve root involvement.  X-ray examination findings were interpreted as being within normal limits.  The examiner offered a diagnosis of lumbosacral strain.

By rating action dated June 2007, the RO granted service connection for lumbosacral strain and assigned an initial 20 percent rating under DC 5237.

The Veteran filed an informal claim for an increased rating in June 2008.  On VA C&P examination in August 2008, the Veteran described a history of low back pain of 4/10 severity which occurred 3 times per day and lasted an hour in duration.  His pain could be elicited by physical activity, and was relieved by rest, Ibuprofen and use of Icy Hot.  He denied periods of incapacitation.  However, the Veteran drove trucks for a living which caused back pain when driving over an hour.  He awoke with back pain when sleeping in his truck.  He could also experience pain when walking for 45 minutes.

On examination, the Veteran's posture and gait were within normal limits.  He did not require any assistive device for ambulation.  The thoracolumbar spine was negative for radiating pain on movement, muscle spasm, tenderness, or ankylosis.  Straight leg raising test was negative bilaterally.  The thoracolumbar spine demonstrated flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was also symmetry of spinal motion with normal spinal curvatures.  There were no signs of IVDS with chronic and permanent nerve root involvement.  X-ray examination findings were interpreted as negative.  The examiner offered a diagnosis of lumbosacral strain.

By rating action dated December 2008, the RO proposed to reduce the evaluation for lumbosacral strain from a 20 percent evaluation to a noncompensable evaluation.

By rating action dated February 2009, the RO implemented the proposed rating reduction to a noncompensable rating effective May 1, 2009.

Thereafter, additional VA clinical records were associated with the claims folder.  These records show that the Veteran visited the emergency room on January 14, 2009 due to complaint of chronic low back pain of 7/10 severity.  He described straining his back when cranking the wheels down on a tractor trailer.  Examination was significant for left lower lumbar paraspinous muscle tenderness.  Range of motion (ROM) was within normal limits.  Gait was without antalgia.  A diagnosis of low back strain was offered.  Treatment included Tramadol, Flexeril, warm moist compresses and a work excuse until January 19, 2009.

A follow-up evaluation in February 2009 revealed the Veteran's continued complaint of low back pain of 7/10 severity.  Physical examination of the back demonstrated no swelling or tenderness.  Straight leg raise test was negative.  The clinician provided a diagnosis of chronic low back pain (CLBP) probably muscular in origin.  An x-ray examination was ordered.  The prescriptions of Tramadol and Flexeril were discontinued due to complaint of drowsiness.  Etodolac was prescribed.  A subsequent x-ray examination was interpreted as showing minimal scoliosis.

In a statement received in March 2009, the Veteran formally disagreed with the RO's rating reduction.  He reported low back pain which "grows everyday."  He further reported being diagnosed with scoliosis by his doctor.  He described losing money as a truck driver due to an inability to stand or sit for prolonged periods of time, and having to turn down loads. 

An April 2009 VA clinical record noted the Veteran's report of continued low back pain.  He had stopped working as a truck driver two weeks previous due to back pain.  Physical examination of the back revealed no tenderness with full range of motion (FROM) at the hips with mild pain in the back.  There was no tenderness.  Based upon review of the x-rays, the clinician offered a diagnosis of probable myofascial pain.

A June 2009 VA pain management consultation noted the Veteran's report of low back pain of 6/10 severity which averaged between 4-8/10 in severity.  This pain was described as an intermittent aching with no radiation.  The pain was increased with prolonged sitting/standing and improved with lying down.  He took Etodolac 1-2 tabs every other day which provided good pain control.  The Veteran was independent with activities of daily living (ADLs) and mobility.  It was noted that x-ray examination in February 2009 was unremarkable except for minimal scoliosis.  At that time, examination showed lumbar range of motion within functional limitations (WFL) but limited by pain.  There was no tenderness over either the spinous processes or lumbar paraspinal muscles.  Gait was normal.  The examiner offered a diagnosis of lower back pain with no evidence of radiculopathy.  The Veteran was prescribed Tramadol for pain control, back class and a transcutaneous electrical nerve stimulation (TENS) unit.

An August 2009 VA clinical record noted the Veteran's report of having no significant change in his low back pain.  He had daily pain and stiffness which was worse in the mornings.  He had stopped working as a truck driver due to pain.  Examination demonstrated no tenderness, negative straight leg raise test, and full range of motion at the hips.  

Additional clinical evaluations from April 2010 to July 2011 reflect the Veteran's continued complaints of low back pain despite conservative care, including non-steroidal anti-inflammatory (NSAIDS) medications, muscle relaxants, TENS unit and physical therapy.  The actual objective findings were unremarkable.  In December 2010, the Veteran reported working as an optician.  A magnetic resonance imaging (MRI) scan was being considered. 

The Veteran underwent an additional VA C&P examination in August 2011.  At this time, the Veteran described severe and constant low back pain exacerbated by physical activity and stress.  His pain occurred spontaneously.  At times of pain, he could function with medication which included Meloxicam, a TENS unit, Tramadol and Cyclobenzaprine.  During flare-ups, the Veteran described an inability to bend far without pain and limitation of motion.  He became stiff when sitting or standing long.  He described additional symptoms such as stiffness, fatigue, spasms, and decreased motion.  He denied symptoms such as paresthesia, numbness, weakness, bowel problems, bladder problems or erectile dysfunction.  He denied episodes of incapacitation in the last 12 months, but reported quitting his job driving trucks due to the severity of pain.  The Veteran also described limitations such as having a maximum walking distance of 500 yards which took 10 minutes to accomplish.  He denied experiencing any falls.

On examination, the Veteran's gait and posture were described as within normal limits.  He walked steady without the need for an assistive ambulation device.  There was no evidence of radiating pain, muscle spasm, guarding of movement, weakness, or ankylosis.  Spinal contour was preserved although tenderness was present.  Muscle tone and musculature were normal. Straight leg testing was negative bilaterally.  Laseque's sign was negative.  There was no atrophy in the limbs.  Examination demonstrated flexion to 80 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees.  There was no additional motion loss with repetitive testing.  The examiner indicated that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar IVDS with chronic and permanent root involvement.  X-ray examination was interpreted as being within normal limits.  The examiner offered a diagnosis of lumbosacral strain.

Rating reduction

Upon review of the record, the Board must find that the Veteran's service-connected lumbosacral strain is not shown to have improved since the assignment of a 20 percent rating in June 2007.

At the outset, the Board observes that initial assignment of a 20 percent rating in June 2007 appears to have been based on error.  The General Rating Formula for Diseases and Injuries of the Spine provide three separate bases which could support a 20 percent rating.  

First, a 20 percent rating could be assigned when forward flexion of the thoracolumbar spine is limited between 30 to 60 degrees.  However, VA examination in October 2006 measured 80 degrees of forward flexion with no additional motion loss due to functional impairment.  

Second, a 20 percent rating could be assigned for combined thoracolumbar motion not greater than 120 degrees.  However, VA examination in October 2006 measured 200 degrees of combined thoracolumbar motion with no additional motion loss due to functional impairment.  

Third, a 20 percent evaluation could be awarded based upon muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, VA examination in October 2006 only detected muscle spasm with normal gait and normal spinal contour.

Since the June 2007 rating decision, the Veteran has essentially continued to display none of the findings supportive of a 20 percent rating.  Nonetheless, since the 20 percent rating had already been awarded and assigned, VA regulations specify that a rating reduction must be accompanied by evidence of "improvement."  38 C.F.R. § 3.344(c).  Furthermore, the burden is on VA to demonstrate this "improvement" by a preponderance of the evidence.  Brown, 5 Vet. App. at 420.

The evidence since the June 2007 rating decision, if anything, demonstrates a worsening of the service-connected lumbosacral spine disability.  The Veteran's subjective complaints clearly worsened which resulted in pain management therapy.  A February 2009 x-ray examination was interpreted as disclosing minimal scoliosis.  There was no evidentiary investigation to determine whether this contour abnormality could be attributable to muscle spasm or guarding.  If so, this factor alone would be evidence in favor of assignment of a 20 percent rating.

In any event, while the RO is correct that the Veteran does not meet the criteria for a 20 percent rating under General Rating Formula for Diseases and Injuries of the Spine, the RO cannot simply revise its prior determination under 38 C.F.R. § 3.344 absent evidence of actual improvement.  

The real issue in this case is that the RO erred in the initial assignment of a 20 percent rating.  The remedy for this error is revision of this rating by a finding of clear and unmistakable error (CUE) pursuant to 38 C.F.R. § 3.105(a).  That issue, however, is not currently before the Board.  The Board intimates no opinion as to whether the CUE standard could be met in this case.

In short, the record on appeal cannot be reasonably interpreted as showing improvement of the Veteran's service-connected thoracolumbar spine since the assignment of a 20 percent rating in the June 2007 rating decision.  Accordingly, the Board must restore the 20 percent disability rating effective May 1, 2009.




Increased rating

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for service-connected lumbosacral strain have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence does not show that the Veteran's service-connected lumbosacral strain results in forward flexion of 30 degrees or less even when considering functional impairment on use; there is no ankylosis of the thoracolumbar spine. 

With respect to thoracolumbar spine motion, VA C&P examination in August 2008 demonstrated forward flexion to 90 degrees with a combined range of thoracolumbar motion to 210 degrees.  VA C&P examination in August 2011 demonstrated forward flexion to 80 degrees with right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees.  

The clinical records associated with the claims folder do not specify motion loss in terms of degrees.  Notably, a January 2009 clinical record described range of motion being within normal limits during a pain exacerbation while an April 2009 record described full range of motion.  A June 2009 record described lumbar range of motion within functional limitations but limited by pain.  

The Veteran himself has described an inability to bend far during exacerbations of pain, but has not specified motion loss in terms of degrees.

The Board also observes that, historically, the record does not disclose any instances where thoracolumbar spine motion was described as being limited to 30 degrees or less.

Overall, the VA C&P examination reports dated August 2008 and August 2011, the VA clinical records and the statements of the Veteran himself do not show that the Veteran's service-connected thoracolumbar has been manifested by forward flexion being limited to 30 degrees or less for any time during the appeal period.

The Board also finds no basis to award a rating greater than 20 percent for service-connected lumbosacral strain based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this respect, the Veteran describes chronic low back pain exacerbated by physical activity, prolonged sitting or standing, or stress.  During these exacerbations, which occur several times a day and last 1 hour in duration, he has described an inability to bend "far" with limitation of motion.  He was given a physician provided work excuse for 5 days due to an exacerbation of back pain in January 2009, and claims to have quit work as a truck driver due to pain.  However, the Veteran also denied incapacitating episodes of back pain during his August 2008 and August 2011 VA C&P examinations.

The VA examiner in August 2008 found active forward flexion to 90 degrees which was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Similarly, the VA examiner in August 2011 measured forward flexion to 80 degrees and specifically found no additional motion loss with repetitive testing, and no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The VA clinical records associated with the claims folder describe normal range of motion during an exacerbation of pain in January 2009 while a June 2009 record vaguely described lumbar motion within functional limitations but limited by pain.  

Historically, the record only demonstrates one occasion in October 2006 wherein the VA examiner found objective evidence of pain, fatigue, weakness, lack of endurance, incoordination and pain.  However, that examiner still found no additional motion loss attributable to these aspects of disability. 

Overall, the record demonstrates that the Veteran's motion loss barely qualifies for a 10 percent rating and falls well short of the criteria necessary for a 20 percent rating.  In fact, the Veteran manifests no aspects of disability warranting a 20 percent rating with the exception of possible minimal scoliosis which is not shown to be caused by muscle spasm or guarding.  

In this context, the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria of forward flexion being limited to 30 degrees or less.  Notably, the Veteran himself does not specifically describe motion loss comparable to forward flexion limited to 30 degrees.  Furthermore, the current 20 percent evaluation cannot be justified without considering the Veteran's subjective complaints and functional limitations.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45. 

The Board next notes that there is no lay or medical evidence of thoracolumbar ankylosis.  Rather, the VA examiners in August 2008 and August 2011 specifically found no evidence of ankylosis.  Thus, this potential means to award a higher schedular rating is not applicable. 

The Board further finds that the Veteran has not been diagnosed with IVDS.  In fact, VA examiners in August 2008 and August 2011 specifically found no evidence of IVDS with chronic and permanent nerve root involvement.  The x-ray examinations have disclosed no evidence of disc disease.  As such, the criteria for evaluation IVDS simply do not apply.

On this issue, the Board acknowledges the argument by the Veteran's representative who has requested an evaluation of this claim "from the standpoint of incapacitating episodes."  See VA Form 1-646 received October 2011.  The Board finds no regulatory language supporting this analysis absent a finding of service-connected IVDS.  Thus, the Board finds no authority to apply the criteria evaluating the frequency and duration of incapacitating episodes of IVDS.

Nonetheless, the fact that the Veteran may have severe episodes of back pain is a factor for consideration in the overall adjudication of the claim.  This record establishes an episode of back pain in January 2009 wherein the Veteran was given a 5-day work excuse.  The Board has specifically considered this factor in the analysis concerning functional limitations on use. 

Accordingly, the Board finds that the Veteran's lumbosacral strain disability has not met, or more nearly approximated, the criteria for the next higher 40 percent rating for any time during the appeal period.  In so deciding, the Board finds that the Veteran's general complaints of low back pain with functional impairment on use, including additional pain, weakness, lack of stamina and fatigue, are credible.  However, when applying the applicable criteria to the lay and medical evidence of record, the Board finds that the specific clinical findings by trained VA clinicians hold significantly greater probative value than the Veteran's generalized allegations.  In this respect, these clinicians have provided specific findings for range of motion based upon use of a goniometer, and have utilized their clinical experience and training in evaluating the presence or absence of a multitude of clinical findings.  Overall, the Board finds that these specific findings greatly outweigh the Veteran's generalized descriptions, as the VA clinicians have greater expertise and training than the Veteran in speaking to the issues at hand.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  The benefit of the doubt rule is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran has complained of loss of working time due to episodes of back pain.  In fact, it appears that he changed his employment from driving trucks to an optician as a result of back pain.  However, his 20 percent rating contemplates impairment of earning capacity to include loss time from work.  See 38 C.F.R. § 4.1.  The objective evaluations have demonstrated motion loss most consistent with a 10 percent disability rating under VA regulations.  There have been two separate radiologist interpretations of minimal scoliosis which are not found by several other radiology interpretations.  To date, there are essentially no significant abnormal clinical or x-ray findings.

In this context, the Board finds no aspect of the Veteran's service-connected lumbosacral strain disability which is not adequately encompassed in the assigned schedular rating.  The schedular criteria allow for a higher schedular rating but the Veteran does not meet, or more nearly approximate, such criteria.  In fact, as stated above, the Veteran does not meet the current criteria for a 20 percent evaluation.  As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

At one point in the appeal, the Veteran described quitting work due to low back pain.  In April 2009, the RO sent the Veteran a VCAA letter explaining the criteria for establishing TDIU.  At that time, the Veteran was provided a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to complete, sign and return for consideration.  The Veteran did not respond to this information request.

In a rating decision dated July 2009, the RO formally denied a TDIU claim.  The Veteran did not contest the RO's finding.  Rather, in December 2010, the Veteran informed his VA clinician that he was working as an optician.

On this record, it does not appear to the Board that a TDIU claim is reasonably raised as the Veteran has not returned the VA Form 21-8940, pursued a TDIU claim, and more recently reported being employed as an optician.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 CFR 3.155(a)).

However, the standard as to whether a claim is "reasonably raised" is quite nebulous.  Furthermore, in this procedural context, it is unclear whether the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) would require the Board to retain jurisdiction over a TDIU issue when first raised during the appeal period but later adjudicated and abandoned.

To the extent this issue is before the Board, the Board observes that the Veteran holds a combined 20 percent evaluation for service-connected lumbosacral strain (20 percent), residuals of surgical umbilical hernia scar (noncompensable) and pseudofolliculitis barbae (noncompensable).  Thus, the Veteran does not qualify for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

Furthermore, the Veteran has recently reported working as an optician.  He has never returned the VA Form 21-8940 to allow VA consideration as to whether he is engaged in substantially gainful employment.  Furthermore, there is no medical evidence that the Veteran's disabilities, either singly or combined, render him unable to obtain or maintain substantially gainful employment.  

On this record, the Veteran has not met his burden of establishing his inability to work due to his service-connected disabilities.  As such, the Board finds that the criteria for referral of a TDIU issue to the Director, Compensation and Pension Service have not been met.  38 C.F.R. § 4.16(b).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the rating reduction issue, the Board has granted in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As held above, the Board restores the Veteran's disability rating to the 20 percent level.  As such, the Board need not discuss RO compliance with 38 C.F.R. § 3.105(e).

With respect to the increased rating claim, a pre-adjudicatory RO letter in July 2008 complied with the generic content and timing requirements required by the VCAA in an increased rating claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, this letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim.  He was specifically advised to submit evidence showing that his low back condition had increased in severity which could include a statement from his doctor containing physical and clinical findings, the results of any laboratory tests or x-rays, and the dates of examinations and tests.  He could also submit statements from other individuals who were able to describe from their knowledge and personal observations in what manner his disability had become worse.

With respect to any TDIU issue which may be on appeal, an April 2009 RO letter was sent to the Veteran as soon as the issue was raised.  This letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim.  It was also provided prior to formal adjudication of the claim.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs and VA clinical records.  There are no outstanding requests to obtain any private medical records which the Veteran as both identified and authorized VA to obtain on his behalf.  The Board is unaware of any relevant records in the possession of the Social Security Administration.

Additionally, the Veteran has been afforded several VA examinations to evaluate the nature and severity of his lumbosacral strain disability.  The most recent examination report, dated August 2011, contains all findings necessary to adjudicate these claims including an assessment of potential functional impairment on use.  The Board observes that the VA examiner failed to provide range of motion findings in extension and rotation.  This defect is harmless as the criteria for a 40 percent rating is only based upon forward flexion or ankylosis, and these findings are not necessary to fairly analyze the extent of current disability, including functional impairment.  The Board finds that this examination report is adequate for rating purposes.

The Board further finds that, since the August 2011 examination, there is no credible lay or medical evidence suggesting an increased severity of symptoms to the extent that a higher rating rating may be warranted.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The 20 percent rating for service-connected lumbosacral strain is restored effective from May 1, 2009.

The claim of entitlement to a rating greater than 20 percent for service-connected lumbosacral strain is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


